Exhibit 10.22

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

SECOND AMENDMENT TO SUPPLY AGREEMENT

by and between

PEREGRINE SEMICONDUCTOR CORP.

and

RUBICON TECHNOLOGY, INC.

This Second Amendment (this “Amendment”) further amends that certain Supply
Agreement by and between Peregrine Semiconductor Corp., with offices at 9450
Carroll Park Drive, San Diego, California 92121 (“Buyer”) and Rubicon
Technology, Inc., with offices at 9931 Franklin Avenue, Franklin Park, Illinois
60131 (“Seller”), dated as of March 26, 2007 (the “Agreement”), and is made by
and between the parties to the Agreement as of November 25, 2008 (the “Effective
Date”).

RECITALS

A. Buyer and Seller are parties to the Agreement, which provides for the
purchase and sale in 2008 of Products, as defined therein, as amended by an
agreement of the parties as of August 22, 2008 that modified the volume of
Product purchases and sales in 2008 and provided for certain Product purchases
and sales in 2009 (the “Amended Agreement”).

B. Buyer and Seller now desire to amend the Amended Agreement to provide for an
agreement between the parties with respect to Product purchases and sales in
2008, 2009, 2010, and 2011.

C. Buyer also currently owes Seller $2,906,250, which includes certain amounts
for Products purchased under the Amended Agreement. In connection with payment
of amounts owed, Buyer and Seller also desire to provide for a closer strategic
relationship between the two companies pursuant to which Seller will become an
investor in Buyer as part of Buyer’s recent Series D1 Preferred Stock financing
(“D1 Financing”) and Buyer will issue to Seller Series D1 Preferred Stock (the
“Series D1 Stock”) in the amount of $2,000,000 pursuant to an agreement entered
into as of the date of this Amendment and will pay to Seller $906,250 on the
Effective Date of this Amendment.

Now, therefore, for the consideration described in the recitals above and the
mutual benefits to be derived by the parties from this Amendment, the
sufficiency of which is hereby acknowledged, Buyer and Seller agree to further
amend the Agreement as follows:

1. Definitions. Unless otherwise expressly provided in this Amendment, each
capitalized term used in this Amendment has the same meaning as provided in the
Amended Agreement.

 

B-1

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

2. Revision of Product Delivery and Acceptance Obligation.

(a) The Product quantities and delivery amounts described in the Amended
Agreement are hereby revised such that:

(i) During 2008: Seller shall have no obligation to manufacture and sell to
Buyer and Buyer shall have no obligation to purchase or accept delivery from
Seller of any additional Products during 2008 as provided in the Amended
Agreement;

(ii) During 2009: Seller shall manufacture and sell to Buyer and Buyer shall
purchase from Seller and accept delivery of the greater of [***] [***] sapphire
wafers (“Wafers”) or 70% of Buyer’s monthly Wafer purchases (for purposes of
this Amendment, “Buyer’s monthly Wafer purchases” shall include any Wafers
purchased by Buyer for use by Buyer’s fabricators or other third parties) in
each month of 2009;

(iii) During 2010: Seller shall manufacture and sell to Buyer and Buyer shall
purchase from Seller and accept delivery of 70% of Buyer’s monthly Wafer
purchases, up to [***] per month, and Seller shall manufacture and sell to Buyer
and Buyer shall purchase from Seller and accept delivery of 50% of Buyer’s
monthly Wafer purchases for quantities above [***] Wafers per month in each
month of 2010; and

(iv) During 2011: Seller shall manufacture and sell to Buyer and Buyer shall
purchase from Seller and accept delivery of not less than 50% of Buyer’s monthly
Wafer purchases.

(b) Seller is hereby authorized to ship to Buyer [***] Wafers in each month of
2009 without further order from Buyer and, if Buyer shall require more than such
minimum number of Wafers for any month, Buyer shall deliver a notice to Seller
not less than 90 days before the first day of the month in which the greater
number of Wafers is to be shipped (the “Purchase Month”), advising Seller of the
total number of Wafers that Buyer desires to be shipped in the Purchase Month.
Wafers shipped in 2010 and 2011 must be shipped pursuant to Buyer’s purchase
orders which shall be delivered to Seller not less than 90 days before the
scheduled delivery date.

(c) Seller will have the right, upon reasonable notice during business hours to
audit and copy Buyer’s books and records relating to Wafer purchases from any
source, the use of Wafers in Buyer’s products and the sale of such products and
to interview Buyer’s personnel with respect to the same. Seller will bear the
cost of such audits unless Seller determines pursuant to an audit that Buyer has
purchased less than 50% of its Wafer requirements during any month, in which
case, Buyer shall reimburse Seller for all of its audit costs and shall, within
45 days or such longer time period as Seller may require, purchase the number of
Wafers that Buyer was obligated to purchase from Seller during any month in
which Buyer failed to purchase at least 50% of its Wafer requirements from
Seller.

 

B-2

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

3. Price and Specifications.

(a) Buyer shall pay Seller [***] per Wafer for the first [***] Wafers delivered
pursuant to this Amendment through 2010.

(b) Pricing in 2009 and 2010 for Wafers delivered after [***] Wafers have been
delivered pursuant to this Amendment will be as follows:

 

    

Quarterly Volume

  

Price per Wafer

      

£ [***]   

   [***]     

[***]

   [***]     

[***]

   [***]     

[***]

   [***]     

[***]

   [***]     

[***]

   [***]     

[***]

   [***]   

For clarity, the first pricing reduction, from [***] to [***], will apply to the
first Wafer delivered after [***] Wafers are delivered. However, further
incremental price decreases will occur only if the total quantity for each
pricing increment is purchased during a calendar quarter (for purposes of this
Amendment, a “calendar quarter” means January – March, April – June, July –
September, or October – December). Therefore, if after [***] Wafers are
delivered and Buyer does not order more than [***] Wafers in any calendar
quarter, then the price per Wafer will remain at [***].

(c) Commercially reasonable pricing (based upon previous pricing, anticipated
quantities for 2011, and market conditions) for the Wafers to be purchased by
Buyer from Seller in 2011 will be agreed upon by the parties before
September 30, 2010.

(d) Seller will provide a [***] discount to Buyer for each Wafer delivered to
Buyer pursuant to this Amendment that does not meet grade 1 specifications as
defined in Attachment A hereto, up to the first [***] Wafers delivered. After
[***] Wafers are delivered, all Wafers delivered to Buyer shall meet the grade 1
specifications.

4. Issuance of Series D1 Shares and Payment. On the Effective Date: (a) Buyer
will transfer to Seller 1,345,444 unencumbered shares of Series D1 Stock (valued
at a total of $2,000,000) and Seller will execute all agreements and other
documents executed by other investors in Buyer’s D1 Financing; and (b) Buyer
will pay to Seller by electronic funds transfer in accordance with instructions
to be provided to Buyer by Seller, $906,250. If the foregoing conditions
precedent (the “Conditions”) to the effectiveness of this Amendment are not met,
then this Amendment will be void and of no effect. If the foregoing Conditions
are met, then Buyer’s obligation to pay Seller $2,906,250 will have been
satisfied.

 

B-3

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

5. Release and Waiver. Buyer and Seller agree that effective upon the Effective
Date and subject to the completion of the Conditions in Section 4 above, Seller
shall have no obligation to sell and Buyer shall have no obligation to purchase
the Products in the quantities set forth on Attachment A to the Agreement or in
the Amended Agreement and neither Seller nor Buyer shall have any liability or
obligation to the other party with respect to the failure of Buyer to purchase
or Seller to sell the quantity of Products set forth in the Amended Agreement.
Buyer and Seller further agree that as of the Effective Date and subject to the
completion of the Conditions in Section 4, Buyer shall have paid Seller in full
for all Products purchased and delivered under the Amended Agreement and shall
have no further payment obligation with respect to any Products delivered by
Seller to Buyer under the Amended Agreement as of the Effective Date. Upon the
Effective Date and subject to the completion of the Conditions in Section 4,
Buyer and Seller each hereby agree, to the fullest extent permitted by
applicable law, to waive, release and promise never to assert any claims or
causes of action, whether or not now known, against the other party with respect
to the failure of Buyer to purchase or failure of Seller to sell the Products in
the quantities set forth on Attachment A to the Agreement or in the Amended
Agreement or with respect to the payment of any Products delivered by Seller to
Buyer prior to the Effective Date.

6. No Other Changes. Except as is expressly provided in this Amendment, the
Amended Agreement is not amended or revised in any other way and remains in full
force and effect and this Amendment shall be considered a part thereof.

IN WITNESS WHEREOF, the parties have caused their duly authorized
representatives to execute this Amendment as of the Effective Date above.

 

Rubicon Technology, Inc.

By:  

/s/ Raja Parvez

  Raja Parvez, President & CEO

Peregrine Semiconductor Corp.

By:  

/s/ Jim Cable

  Jim Cable, President & CEO

 

B-4

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY RUBICON TECHNOLOGY, INC.

 

ATTACHMENT A

TO 2ND AMENDMENT TO RUBICON/PEREGRINE SUPPLY AGREEMENT

 

1 Purpose

This document specifies the characteristics of [***] Sapphire Wafers.

 

2 Scope

This document defines the requirements for purchase of [***] Sapphire Wafers for
Peregrine Semiconductor and its foundries.

 

3 Authority and Responsibility

This document is controlled by the Operations Department of Peregrine
Semiconductor.

 

4 References

SEMI MF1390-0707 - Test Method for Measuring Warp on Silicon Wafers by Automated
Non-Contact Scanning

SEMI MF534-0707 - Test Method for Bow of Silicon Wafers

SEMI MF657-0707 - Test Method for Measuring Warp and Total Thickness Variation
on Silicon Wafers by Non-Contact Scanning

SEMI MF1530-0707 - Test Method for Measuring Flatness, Thickness, and Total
Thickness Variation on Silicon Wafers by Automated Non-Contact Scanning

SEMI M13-1103 - Specification for Alphanumeric Marking of Silicon Wafers

SEMI AUX015 - SEMI OCR Character Outlines

 

5 Definitions

 

  5.1 [***]

 

  5.2 [***]

 

  5.3 [***]

 

6 Specification

Rubicon Proposal 19-Sep-08

 

B-5

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

150 mm, Grade 1, Sapphire Specification

(Part 1)

 

ITEM

   CHARACTERISTIC   

UNITS

   TARGET    TOLERANCE    MEASUREMENT
METHOD    FREQUENCY   

NOTE

MANUFACTURING METHODS    GROWING METHOD                   [***]    SURFACE
ORIENTATION    degree    [***]    [***]    XRD    All wafers    [***] PHYSICAL
DIMENSIONS    WAFER DIAMETER    mm    [***]    [***]    Micrometer    5 wfrs/lot
      WAFER
REGISTRATION   SEMI FLAT    mm    [***]    [***]    Micrometer    5 wfrs/lot   
     JEITA FLAT    mm    [***]    [***]    Micrometer    5 wfrs/lot      
THICKNESS    µm    [***]    [***]    Micrometer    5 wfrs/lot       FLAT
LOCATION    degree    [***]    [***]    XRD    10 wfrs/lot    See Figure A.
FLATNESS    QUALITY AREA                   [***]    GLOBAL
FLATNESS   TOTAL THICKNESS VARIATION    µm    [***]       Tropel or
equivalent    All wafers    [***]      FOCAL PLANE DEVIATION (GF3D)    µm   
[***]             [***]      WARP    µm    [***]             [***]      BOW   
µm    [***]             [***]    SITE
FLATNESS   SFQR    µm    [***]       Tropel or
equivalent    All wafers    [***]      SITE SIZE    mm    [***]                 
PERCENT USABLE AREA    %    [***]             EDGE BEVEL    BEVEL METHOD      
            [***]        1. EDGE CORNER SHAPE       [***]       Profile
Projector    1 wafer
per lot    See Figure B.        2. BEVEL EDGE SHAPE       [***]                 
  3. BEVEL WIDTH @ FRONT    µm    [***]    [***]                 4. BEVEL WIDTH
@ BACK    µm    [***]    [***]                 5. EDGE THICKNESS    µm    [***]
   [***]             EDGE CHIPS   QUANTITY    count    [***]       Microscope   
All wafers    [***]      WIDTH    mm    [***]                  LENGTH    mm   
[***]             MATERIAL DEFECT    DISLOCATION DENSITY    count/cm2    [***]
      microscope    1 per 6
months    [***]    BUBBLES    count    [***]       Visual    All wafers      
SLIPS, TWINS & LINEAGE    count    [***]       Visual    All wafers    [***]   
CRACKS & FRACTURES    count    [***]       Visual    All wafers    [***]   
METALLIC
IMPURITY   Na, K, Ca, Cr, Fe, Ni, Z    ppm    [***]       ICP-MS    1 per 12
months   

 

B-6

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ITEM

  

CHARACTERISTIC

  

UNITS

  

TARGET

  

TOLERANCE

  

MEASUREMENT

METHOD

  

FREQUENCY

  

NOTE

FRONT SURFACE   

SURFACE

ROUGHNESS

  

Ra

  

Å

  

[***]

      AFM    1 wafer/lot   

[***]

   SCRATCH      

[***]

      Microscope    All wafers   

[***]

   PITS, SPOTS, DIMPLES & STAINS         

[***]

      Microscope    All wafers   

[***]

   GROSS CONTAMINATION      

[***]

      Microscope    All wafers   

[***]

   PARTICULATE   

Larger than 0.3 µm

  

count

  

[***]

      Candela CS10    All wafers   

[***]

     

0.3 to 0.5 µm

  

count

  

[***]

              

SURFACE

METALLIC CONTAMINATION

  

Na

  

1/cm2

  

[***]

      ICP mass spectroscopy   

1 wafer per

half year.

        

K, Ca, Ti, Cr, Cu,

Zn, Ni, Fe

  

1/cm2

  

[***]

      TXRF   

1 wafer per

wet clean solution change

   BACK SURFACE   

SURFACE

ROUGHNESS

  

Ra

  

µm

  

[***]

  

[***]

   Kosaka   

1 wafer per

Lap batch

  

[***]

     

Ra

  

µm

  

[***]

  

[***]

  

Tencor

Alpha-Step

  

1 wafer per

Lap batch

      SCRATCHES      

[***]

      Microscope    All wafers       BUMPS      

[***]

      Naked eye    All wafers       VISIBLE CONTAMINATION      

[***]

      Naked eye    All wafers       SAW MARKS      

[***]

      Naked eye    All wafers      

WATER STAINS, WATER SPOTS,

SLURRY RESIDUE

     

[***]

      Naked eye    All wafers       TRANSPARENT AREA      

[***]

      Naked eye    All wafers       WAFER MARKING            

Lumonics

or equivalent

   All wafers   

[***]

 

B-7

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

Figure A [***]

Figure C [***]

Figure B [***]

 

B-8

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

7 Quality

 

  7.1 Gauge Study: The supplier shall be required to perform a gauge study on
all equipment used for obtaining quality data.

 

  7.2 Quality Data:

 

  7.2.1 Lot Data: Particle and flatness data for each lot shall be sent
electronically to Peregrine at the time the lot is shipped from the supplier.

 

  7.2.2 Periodic Data: Each quarter, the supplier shall summarize the periodic
quality data in a report. This report shall be sent to Peregrine within 2 weeks
of the end of the quarter.

 

8 Records

 

  8.1 Quality Records shall be kept by the supplier for a period of seven years.

 

9 Revision History

 

DCN#

   Revision    Date    Originator   

Description of Change

                                               

 

B-9

* [***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.